Calhoon, J.,
delivered the opinion of the court.
This record shows a homicide which, if committed by a sane ■ man, would be a murder as atrocious and horrible and unprovoked, as flagitious and blood-curdling, as could be imagined. Without any previous trouble or personal altercation, Mr. Caffey rushed on his own uncle, a man sixty-five or seventy years of age, and slew him by repeated thrusts of a knife, while the uncle was walking off, after an amicable talk with the slayer and others, to mount his horse and go home. -On the face of it, if ever there was a case warranting a conviction of murder, if the man who slew was sane, this is pre-eminently the case. Of course this was clearly seen by the very distinguished counsel for Mr. Caffey, and so they proceeded to show to the satisfaction of the jury that he was insane when he did the monstrous deed. In order to establish this defense, they very properly showed by evidence that he was an epileptic, and had often, while under the attacks of that mysterious and unexplained disease, tried to kill his close kindred and best friends. The jury responded to the skillful defense of counsel, and returned a verdict of not guilty, but, according to the statute, said: “We, the jury, find the defendant not guilty, on the ground of insanity at the time, and certify that the defendant is still insane and dangerous. ’ ’
And now comes the defendant and wants all after the words *648“not guilty” expunged from the verdict, and the judgment sentencing him to the insane asylum reversed, because all the testimony shows that his acute attacks were only periodical, with varying periods from three to five weeks, and that in the intervals he was sensible, not disposed to kill anybody, moneymaking, prosperous and thrifty. We agree with the jury. This is an insane man with lucid intervals, in the view of the law, which looks to the protection of society. If all lunatics were to be set at large at every lucid interval, society would be a pandemonium. Code, §§ 1466-1468, rationally construed, warrant no other view, even if the verdict be reviewable, and we do not think it is. Code, §§31, 32, 2835, 2836, 2840, 2842.

Affirmed.